Citation Nr: 0022544	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-17 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
thoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
November 1971, from September 1973 to March 1976, and from 
November 1978 to December 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal of an August 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas. 

An August 1996 rating decision granted service connection for 
cervical, dorsal, and lumbosacral spine disabilities, and the 
veteran was assigned 10 percent evaluations for the cervical 
and lumbosacral spine disabilities effective January 26, 
1996; a noncompensable evaluation was assigned for thoracic 
spine disability effective January 26, 1996.  An April 1997 
rating decision increased the rating for the thoracic spine 
disability to 10 percent, effective January 26, 1996.  A 
notice of disagreement to the 10 percent evaluation was 
received by VA in July 1997.  

An October 1998 rating decision denied service connection for 
multiple disabilities.  A statement of the case on the issue 
of entitlement to an increased evaluation for thoracic spine 
disability was promulgated in October 1998, and a substantive 
appeal was received by VA in November 1998.  The veteran 
indicated in his November 1998 appeal that the only issue he 
was appealing was entitlement to an evaluation in excess of 
10 percent for thoracic spine disability.  A statement was 
received from the veteran in March 1999 requesting 
entitlement to service connection for allergic rhinitis, 
headaches, right leg disability and sleep apnea, as well as 
entitlement to increased evaluations for the service-
connected disabilities that were not already on appeal.  The 
Board notes that, at the time of the March 1999 statement, 
the veteran's service-connected disabilities included 
fibromyalgia, which included a sleep disorder and headaches, 
and vasomotor rhinitis.  

An August 1999 rating decision granted an increased 
evaluation of 40 percent for his service-connected cervical 
spine disability and a total disability rating based on 
unemployability due to service-connected disabilities; both 
of these grants became effective March 24, 1999.  The August 
1999 rating decision also denied entitlement to service 
connection for disability of the right leg.  A statement from 
the veteran, received by VA in September 1999, requested 
entitlement to an earlier effective date for the increased 
evaluation assigned to his cervical spine disability and for 
his total disability rating.  A December 1999 rating decision 
granted an earlier effective date of January 29, 1996, for 
the total disability rating; a December 1999 statement of the 
case denied an earlier effective date for an increased 
evaluation for cervical spine disability.  Since no 
subsequent correspondence addressing the issues of 
entitlement to service connection for right leg disability or 
entitlement to an earlier effective date for an increased 
evaluation for cervical spine disability has been received 
from the veteran or his representative, these issues are not 
currently before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's thoracic spine disability involves loss of 
motion but no more than mild intervertebral disc syndrome and 
no ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
thoracic spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5288, 5291, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for his 
service-connected thoracic spine disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Additionally, 
the facts relevant to the claim have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of the claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R.  Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The veteran is currently assigned a 10 percent evaluation for 
his service-connected thoracic spine disability.  Arthritis 
due to trauma is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis is rated on the basis of 
limitation of motion under the diagnostic code(s) for the 
joint(s) involved.  When, however, the limitation of motion 
of the specific joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

According to the diagnostic code for limitation of motion of 
the thoracic spine, a zero percent evaluation is assigned 
when there is slight limitation of motion and a 10 percent 
evaluation is warranted when there is moderate or severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.  A 10 percent evaluation is assigned for mild 
intervertebral disc syndrome; a 20 percent evaluation is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks. 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
A 20 percent evaluation is assigned for favorable ankylosis 
of the thoracic spine; a 30 percent evaluation is assigned 
for unfavorable ankylosis of the thoracic spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5288.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

Private examination in November 1995 showed forward flexion 
of the thoracic spine to 40 degrees (out of 50 degrees) and 
bilateral rotation to 20 degrees (out of 30 degrees).  
According to a December 1995 report from Southern Colorado 
Clinic, X-rays of the thoracic spine showed early spur 
formation.  Mild tenderness along the paraspinous musculature 
was noted on VA examination in June 1996.  

Private outpatient records dated in September 1996 from 
DeRosa Physical Therapy reveal thoracic motion roughly 50 
percent of expected.  The impression on a January 1998 bone 
scan was unremarkable thoracolumbar spine.  The assessment in 
private outpatient records dated in May 1997 was cervical, 
thoracic, and lumbar degenerative disc disease and 
degenerative joint disease without radiation.  X-rays of the 
thoracic spine in January 1999 were noted to show small 
anterior osteophytes at T8-9 with well-maintained disc 
spaces.  

The veteran testified at a personal hearing at the RO in 
March 1999 that he was receiving treatment for his thoracic 
spine disability; and that the disability causes pain with 
occasional numbness, tingling, and radiation into the arm.

When examined by VA in May 1999, forward flexion of the 
thoracolumbar spine was 100 degrees, with extension of 40 
degrees, lateral bending of 15 degrees to either side, and 
bilateral rotation of 40 degrees.  The veteran could heel and 
toe walk without difficulty and had good motor strength of 
the lower extremities.  Although the VA examiner in May 1999 
noted that X-rays showed degenerative disc disease of the 
lower four or five interspaces, it was noted in the May 1999 
radiographic report itself that there was no gross 
abnormality.  

The veteran can heel and toe walk without difficulty and has 
good motor strength of the lower extremities.  Motion of the 
thoracic spine is, at least, 50 percent of expected.  
Although there is some evidence of degenerative disc disease 
on file, radiographic reports in January and May 1999 did not 
show any significant disc abnormality and no significant 
neurological impairment due to the degenerative disc disease 
has been found.  Therefore, the Board must conclude that the 
service-connected disability is not manifested by more than 
mild intervertebral disc syndrome and severe limitation of 
motion, even when the disability factors set forth in 
38 C.F.R. §§ 4.40, 4.45 are considered.  Based on the above, 
the Board must conclude that the functional impairment from 
the service-connected disability is not in excess of that 
contemplated by the assigned evaluation of 10 percent. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record does not show that the veteran has 
required recent hospitalization for his thoracic spine 
disability.  While the disability may somewhat limit the 
veteran's employment options, the manifestations of the 
disability are those contemplated by the assigned rating and 
there is no indication in the record that the average 
industrial impairment resulting from the disability itself is 
in excess of that contemplated by the assigned rating.  
Therefore, the Board has determined that referral of the case 
for extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
thoracic spine disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

